Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on October 21, 2021 has been accepted and entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the pump beam is directed toward a first sample surface, wherein the probe beam is directed toward a second sample surface, and wherein the first sample surface is the same as the second sample surface.”
Claim 1 also recites “wherein the focused pump beam travels along a first pathway toward the region of the sample, wherein the probe beam travels along a second pathway toward the region of the sample, and wherein the first pathway does not intersect with the second pathway.” 
Claim 1 recites that the pump and probe beams do not intersect while claim 7 recites that they irradiate the same sample surface, thus it is unclear how claim the pump and probe beams have non-intersecting paths while also irradiating the same sample surface. 
Applicant presents arguments that Figure 1 and paragraph [0043] show “a separate pathway for the pump beam 151 and the probe beam 111. The angle of the separation provides two pathways, one for the probe beam 111 and one for the pump beam 151 to illuminate the same area of the sample under test.” 
Claim 7 requires that “the focused pump beam is directed to a first sample surface, wherein the probe beam is directed to a second sample surface, and wherein the first sample surface is the same as the second sample surface.” Claim 7 states that the pump and probe beams are directed to the same surface as the sample. Figure 1 and paragraph [0042] teach a situation where the sample is irradiated at different sample surfaces, namely the top and bottom surface of the sample. The region might be same/overlapping, but the surface is different. Thus, while applicant’s arguments are correct that the pathways can be opposite and do not intersect, they are not directed to the same sample surface.
Further, claim 4 appears to depict the scenario of figure 1, where the first side of the region of the sample is opposite to the second side of the region of the sample vs. claim 7 where the “first sample surface is the same as the second sample surface.”
Further applicant argues that the first and second pathways do not intersect, however, also admits that “while these pathways are shown in Fig. 1 as meeting at the sample, they are not coextensive for the pathways on which they travel to arrive at that point.” (see Remarks at page 13).  A “meeting at the sample,” by definition, means that the pathways intersect. Applicant appears to say this “meeting at the sample”/intersection of pathways is not relevant to the claimed limitation regarding the pathways, however, this argument is not persuasive, as it purports to say that the pathways do not intersect, except at the sample, which renders the claim vague and indefinite. Further, the statement that “they are not coextensive for the pathways on which they travel to arrive at the point,” is not defined in the claims. Thus, applicant’s arguments are not persuasive and the previous rejection of claims 7 and 22 are maintained.
Claim 22 is rejected for similar reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-4, 6, 8, 10-14, 16-19, 21, 23 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0188602 (Chinn) in view of NPL “Nonlinear Midinfrared Photothermal Spectroscopy Using Zharov Splitting and Quantum Cascade Lasers,” Published July 18, 2014 by Mertiri et al. (Mertiri).
Regarding claim 1, Chinn discloses a method for detecting infrared light absorption in a sample with submicron resolution (See figure 4B), the method comprising the steps:
illuminating a region of the sample with a focused pump beam having a first wavelength generated by a first light source (see claim 8, source is between 300-1000 nm which includes infrared, see figure 2, pump beam element 40 is focused by elements 44/46), wherein at least a portion of the focused pump beam is absorbed by the region of the sample (see paragraph [0043] element pump beam 340 produces a thermal deformation in the coating sample, element 330);
illuminating the region of the sample with a probe beam having a second wavelength generated by a second light source, wherein the second wavelength is different than the first wavelength (element 312 is a probe laser that illuminates the sample at a different wavelength, see paragraph [0043]);
collecting, by a detector, a portion of the probe beam coming from the region of the sample (element 360 is a detector that collects the probe beam that has interacted with sample 330); and
analyzing the collected light to construct a signal indicative of infrared absorption by the region of the sample with submicron spatial resolution (see paragraph [0049] discloses high resolution subwavelength images), 
wherein the focused pump beam travels along a first pathway toward the region of the sample (see figure 4B, element 340)
wherein the probe beam travels along a second pathway toward the region of the sample (see figure 4B, element 312), and 
wherein the first pathway does not intersect with the second pathway (path of elements 340 and 312 do not intersect).
Chinn does not explicitly teach illuminating a region of the sample with a pump beam having a first wavelength of mid infrared radiation generated by a first light source and does not teach mid infrared spectroscopy. 
Mertiri discloses a conventional mid infrared spectrometer (see figure 1) where the spectrometer illuminates a region of the sample (element QCL illuminates element sample) with a pump beam having a first wavelength of Mid-Infrared radiation generated by a first light source (element QCL is a MD IR source, see page 696, second column first full paragraph) for mid infrared spectroscopy. Mertiri discloses that using a mid infrared QCL pump source leads to ultra sharp infrared spectra compared to the visible region (see abstract). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Chinn with the mid IR pump beam of Mertiri in order to increase the sharpness of the detected infrared spectra.
Regarding claim 2, Chinn in view of Mertiri discloses the method according to claim 1, wherein Chinn further discloses analyzing the collected light comprises the steps:
generating, based on at least one property of the collected light and the second wavelength, a signal indicative of the portion of the focused pump beam absorbed by the region of the sample, wherein the signal represents an amount of infrared light absorbed by the region of the sample (element 360 generates photothermal images after illumination by the probe light, which is indicative of the portion heated in the sample by the first light or the pump beam element 340).
Regarding claim 3, Chinn in view of Mertiri discloses the method according to claim 1, wherein Chinn further discloses the step of repeating steps (a)-(d) at plurality of regions on the sample to construct a map of the signal indicative of infrared absorption with a spatial resolution of less than 1 micron (see paragraph [0039] discloses scanning which includes repeated scanning of the sample to generate and image or map of the sample at sub-wavelength resolution).
Regarding claim 4, Chinn in view of Mertiri discloses the method according to claim 1, wherein Chinn further discloses illuminating the region of the sample with the focused pump beam comprises illuminating a first side of the region of the sample with the focused pump beam (see figure 4B, illuminate sample element 330 from a first side, top side with element 340),
wherein illuminating the region of the sample with the probe beam comprises illuminating a second side of the region of the sample with the probe beam (element 330 is illuminated on the bottom side with probe beam element 312), and
wherein the first side of the region of the sample is opposite to the second side of the region of the sample (see figure 4B, elements 340/312 irradiated from opposite sides).
Regarding claim 6, Chinn in view of Mertiri disclose the method according to claim 1, wherein Chinn further discloses the pump beam is directed toward a first sample surface (element 340 is directed to a top surface of element 33), wherein the probe beam is directed toward a second sample surface, and wherein the first sample surface is adjacent to the second sample surface (element 312 is directed to a bottom surface, where the top and bottom surfaces are adjacent). 
Regarding claim 8, Chinn in view of Mertiri discloses the method according to claim 1, wherein Chinn further discloses the step:
modulating the focused pump beam according to a first modulation frequency (see paragraph [0042] discloses that the pump source is modulated).
Regarding claim 10, Chinn in view of Mertiri discloses the method according to claim 1, wherein Mertiri further discloses that the first light source is a mid-infrared laser having at least one emission wavelength within the range of 3 to 25 micrometers (page 696 discloses mid IR range).
Regarding claim 11, Chinn in view of Mertiri discloses the method according to claim 1, wherein Chinn further discloses that the second light source is a visible light laser having at least one emission wavelength that is less than or equal to 800 nanometers (See claim 8).
Regarding claim 12, Chinn in view of Mertiri discloses the method according to claim 1, wherein Chinn further discloses the step:
Focusing, by a reflective objective (element 310), the focused pump beam (element 340) onto the region of the sample (element 330).
Regarding claim 13, Chinn in view of Mertiri discloses the method according to claim 1, wherein Chinn discloses further comprising the step:
focusing, by a refractive objective (element 310), the probe beam (element 340) onto the region of the sample (element 330).
Regarding claim 14, Chinn in view of Mertiri discloses the method according to claim 1, wherein Chinn discloses the analyzing step comprises:
sending a signal from the detector to a lock-in amplifier configured to determine at least one of (i) an amplitude and (ii) a phase of the probe beam reflecting from the region of the sample (See paragraph [0037] discloses that the detector is triggered by a lock in phase relationship between the pump and probe source); 
providing the lock-in amplifier a reference signal to a modulation frequency of the pump laser (see paragraph [0037] uses the pump source as a reference); and
using the lock-in amplifier to construct the signal indicative of infrared absorption by the region of the sample (See paragraph [0037], the detector uses the lock in amplifier to record images of the sample).
Regarding claim 16, Chinn in view of Mertiri discloses the method according to claim 1, wherein Chinn further discloses that absorption of infrared radiation from the focused pump beam by the sample results in a temperature increase of the region of the sample (element 340 heats sample element 330 and thus increases the temperature of the region of the sample) and wherein propagation of the probe beam is affected by a thermal lens formed by the temperature increase (element 312 illuminates sample and images the area affected by the temperature increase).
Regarding claim 17, Chinn discloses a system for detecting infrared light absorption in a sample with submicron resolution (See figure 4B and claim 3), the system comprising: 
a first light source operable to illuminate a region of the sample with a focused pump beam of infrared radiation (see claim 8, source is between 300-1000 nm which includes infrared, see figure 2, pump beam element 40 is focused by elements 44/46), wherein at least a portion of the focused pump beam is absorbed by the region of the sample (see paragraph [0043] element pump beam 340 produces a thermal deformation in the coating sample, element 330);
a second light source operable to illuminate the region of the sample with a probe beam (element 312 is a probe laser that illuminates the sample at a different wavelength, see paragraph [0043]); 
a detector operable to collect and measure at least a portion of the probe beam coming from the region of the sample (element 360 is a detector that collects the probe beam that has interacted with sample 330); and
a signal processing device configured to generate, based on the probe light collected by the detector, a signal indicative of an amount of infrared light absorbed by the region of the sample, with sub-micron spatial resolution (see paragraph [0049] discloses high resolution subwavelength images), 
wherein the first light source is arranged to emit the focused pump beam that travels along a first pathway toward the region of the sample (see figure 4B, element 340);
wherein the second light source is arranged to emit the focused pump beam that travels along a second pathway toward the region of the sample (see figure 4B, element 312), and
wherein the first pathway does not intersect with the second pathway (path of elements 340 and 312 do not intersect).
Chinn does not explicitly teach illuminating a region of the sample with a pump beam having a first wavelength of mid infrared radiation generated by a first light source and does not teach mid infrared spectroscopy. 
Mertiri discloses a conventional mid infrared spectrometer (see figure 1) where the spectrometer illuminates a region of the sample (element QCL illuminates element sample) with a pump beam having a first wavelength of Mid-Infrared radiation generated by a first light source (element QCL is a MD IR source, see page 696, second column first full paragraph) for mid infrared spectroscopy. Mertiri discloses that using a mid infrared QCL pump source leads to ultra sharp infrared spectra compared to the visible region (see abstract). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Chinn with the mid IR pump beam of Mertiri in order to increase the sharpness of the detected infrared spectra.
Regarding claim 18
a movable platform coupled to the sample and operable to move the sample in two dimensions with respect to the first light source and the second light source to illuminate a plurality of regions of the sample with the focused pump beam and probe beam (see claim 17 discloses x, y, z translation stage for moving the sources with respect to the sample);
and wherein the signal processing unit generates the signal indicative of infrared absorption of light by the sample at the plurality of regions of the sample to generate an image indicated of infrared absorption of the sample (see claim 17 discloses producing an image of the sample based on the detected absorption). 
Regarding claim 19, Chinn in view of Mertiri discloses the system according to claim 17, wherein Chinn further discloses that the first light source is arranged to illuminate a first side of the region of the sample with the focused pump beam (see figure 4B, illuminate sample element 330 from a first side, top side with element 340),
wherein the second light source is arranged to illuminate a second side of the region of the sample with the probe beam (element 330 is illuminated on the bottom side with probe beam element 312), and
wherein the first side of the region of the sample is opposite to the second side of the region of the sample (see figure 4B, elements 340/312 irradiated from opposite sides).
Regarding claim 21, Chinn in view of Mertiri discloses the system according to claim 17, Chinn further discloses 
wherein the first light source is arranged to emit the focused pump beam toward a first sample surface (element 340 is directed to a top surface of element 33),
wherein the second light source is arranged to emit the focused pump beam toward a second sample surface (element 312 is directed to a bottom surface, where the top and bottom surfaces are adjacent), and
wherein the first sample surface is adjacent to the second sample surface (element 312 is directed to a bottom surface, where the top and bottom surfaces are adjacent). 
Regarding claim 23, Chinn in view of Mertiri discloses the system according to claim 17, wherein Chinn further discloses that the first light source is further operable to:
modulate the focused pump beam according to a first modulation frequency (see paragraph [0042] discloses that the pump source is modulated).
Regarding claim 25, Chinn in view of Mertiri discloses the system according to claim 17, wherein Mertiri further discloses that the first light source is a mid-infrared laser having at least one emission wavelength within the range of 3 to 25 micrometers (page 696 discloses mid IR range).
Regarding claim 26, Chinn in view of Mertiri discloses the system according to claim 17, wherein Chinn further discloses that the second light source is a visible light laser having at least one emission wavelength that is less than or equal to 800 nanometers (see claim 8).
Regarding claim 27, Chinn in view of Mertiri discloses the system according to claim 17, wherein Chinn further discloses:
a reflective objective (element 310) adapted to focus the focused pump beam onto the region of the sample (element 330).
Regarding claim 28, Chinn in view of Mertiri discloses the system according to claim 17, wherein Chinn further discloses:
a refractive objective (element 310) adapted to focus the probe beam onto the region of the sample (element 330).
Regarding claim 29, Chinn in view of Mertiri discloses the system according to claim 17, wherein Chinn further discloses that the signal processing device is a lock-in amplifier (see paragraph [0037]) configured to:
a signal from the detector (element 360);
receive a signal indicative of a modulation frequency of the focused pump beam (See paragraph [0037] discloses that the detector is triggered by a lock in phase relationship between the pump and probe source);
determine at least one of (i) an amplitude and (ii) a phase of the probe beam coming from the region of the sample (See paragraph [0037] discloses that the detector is triggered by a lock in phase relationship between the pump and probe source); and
generate the signal indicative of the amount of infrared light absorbed by the region of the sample based on the determined at least one of (i) the amplitude and (ii) the phase of the probe beam reflecting from the region of the sample (See paragraph [0037], the detector uses the lock in amplifier to record images of the sample).
Claims 9 and 24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinn in view of Mertiri further in view of US 6,532,070 (Hovinen).
Regarding claims 9 and 24, Chinn in view of Mertiri discloses the method according to claim 8, and the system according to claim 23, but does not disclose that the first modulation frequency is greater than or equal to 100 kHz.
Conventional methods/systems for detecting infrared light absorption in a sample including pump and probe beams, include a pump laser beam with a modulation frequency that is greater than or equal to 100kHz (see Hovinen at column 4, lines 26-30).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Chinn and Mertiri with the pump laser modulation frequency as disclosed by Hovinen as it would merely result in applying a known technique (using a 100kHz modulation frequency) to provide similar devices/methods (method/system of Chinn) to yield predictable results.
Claims 15 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinn in view of Mertiri further in view of US 5,574,562 (Fishman).
Regarding claims 15 and 30, Chinn in view of Mertiri discloses the method according to claim 1 and the system of claim 17, but does not disclose that the sample is held by a cell adapted for high infrared transmission, wherein the cell includes sapphire windows.
Conventional methods/systems for detecting infrared light absorption in a sample including pump and probe beams where the sample is held by a cell adapted for high infrared transmission, wherein the cell includes sapphire windows (see Fishman at column 7, lines 28-32).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Chinn with the sapphire cells as disclosed by Fishman in order to maintain the sample in desired imaging conditions, thus reducing any aberrations or effects on imaging the sample. 
Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 112, see above rejection which addresses the arguments presented on pages 12-13.
Applicant argues that Chinn is directed to delivering the NIR using a tapered fiber probe of Scanning Near Field Optical Microscopy. Applicant argues that because SNOM uses a fiber it would not have been obvious to include a focusing optic. Chinn teaches using a focusing optic for the pump beam (see figure 2, element 44/46). Thus, applicant’s argument that one skilled in the art would not include a focusing optic, is not persuasive, as Chinn clearly discloses utilizing a lens to focus the pump beam.
Applicant further argues that while Chinn teaches utilizing a lens to focus the pump beam, the use of the lens would not result in sub micron spatial resolution. The Examiner respectfully disagrees as .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896